Title: Thomas Jefferson to Patrick Gibson, 15 March 1812
From: Jefferson, Thomas
To: Gibson, Patrick


          
            
                  Dear Sir 
                   
                     Monticello 
                     Mar. 15 12.
            
		   
		   
		  I safely recieved the clover seed by mr Peyton’s boat
			 
		  
		  
		   
		  
		  
		   
		  Johnson again disappointed me in taking down 36. barrels of my flour, instead of the full load of both his boats. I shall no longer trust to him alone therefore, but on the return of the Milton boats (all of which went down at the same time) shall employ others to take down the whole. in truth I begin to be uneasy lest the market should fail, and wish you to sell as fast as you
			 recieve it, so as to secure the price going.
		   
		  Dr 
                  Brockenbrough will pay you on my account for John Harvie on demand 176.90 D
            
		  I have drawn on you this day in favor of D. 
                     Higginbotham for 82. D 15 c and having some debts in other states which ought now to be paid, I must pray you to make remittances for me as follows.
            
		  
		  to John Low, bookseller of New York75
		  to John Barnes of George town200.
                           
		  to the bank of Fredericksbg for Nathaniel H. Hooe of K. George131.50406.50I accordingly write to these persons that they will recieve from you shortly these sums respectively. Accept the assurance of my great esteem & respect.
            
              Th:
              Jefferson
          
          
            
		   
		  
		  P.S. I have re-opened my letter to acknolege the rect of yours of the 11th since writing the above. I wish you to sell the whole of the tobo mentioned in it, for the best price you can get, be that what it may: and also to sell my flour as you recieve it for the price prevailing, which may be on a credit of 30. or 60. days, if it will make sensible difference in the price.—
		  
		  
		  
		  mr McIntosh of Norfolk will forward to you by the stage a small package of plants sent me from Scotland. I will pray you to pay the postage, & forward them along to Milton by the stage, as the season for planting them is fast passing by.
          
        